                Case
                  Case
                     14-20553
                       14-20553Doc
                                 Doc
                                   21-2
                                     1 Filed
                                        Filed05/30/14
                                              04/06/21 Entered
                                                        Entered05/30/14
                                                                04/06/2118:36:00
                                                                         11:21:33 Desc
                                                                                  DescMain
                                                                                       Exhibit
                                        Document
                                               B Page Page
                                                        1 of14
                                                            1 of 46
 B6D (Official Form 6D) (12/07)


           }
           e
           b
           c
           k
           u
           1
           r
           {
           S
           d
           h
           C
           l
           a
           i
           m
           s
           D
           -
           t
           o
           H
           n
           g




   In re         Jason Charles Odom                                                                                             Case No.
                                                                                                                   ,
                                                                                                  Debtor

                                    SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                             C   Husband, Wife, Joint, or Community                         C    U   D     AMOUNT OF
              CREDITOR'S NAME                                O                                                              O    N   I
                                                             D   H    DATE CLAIM WAS INCURRED,                              N    L   S        CLAIM
           AND MAILING ADDRESS                               E                                                              T    I   P       WITHOUT         UNSECURED
            INCLUDING ZIP CODE,                              B   W        NATURE OF LIEN, AND                               I    Q   U                       PORTION, IF
                                                             T   J      DESCRIPTION AND VALUE                               N    U   T
                                                                                                                                            DEDUCTING
           AND ACCOUNT NUMBER                                O                                                              G    I   E       VALUE OF           ANY
             (See instructions above.)
                                                                 C             OF PROPERTY
                                                             R
                                                                             SUBJECT TO LIEN
                                                                                                                            E    D   D     COLLATERAL
                                                                                                                            N    A
                                                                                                                            T    T
Account No. xxxxx9718                                           Opened 4/01/11 Last Active 5/01/14                               E
                                                                Mortgage                                                         D
                                                                79 Bluff Avenue
Bank Of America, N.A. *                                         La Grange, Illinois 60525
401 N. Tryon Street                                             Single Family Dwelling
                                                                Purchased in 2008 (Purchase Price
NC1-021-02-20
                                                            X - $351,000.00)
Charlotte, NC 28255                                             Value Per Zillow.com

                                                                        Value $                            353,177.00                        315,453.00                    0.00
Account No. xxxxxxxxx7165                                          Opened 3/01/07 Last Active 7/01/12
                                                                   Mortgage
                                                                   1347 W. Ancona Street
Pennymac Loan Services LLC                                         Chicago, Illinois 60642
27001 Agoura Road, Suite 350                                       Single Family Dwelling
Agoura Hills, CA 91301                                             Purchased in 2011
                                                                 - Value Per Zillow.com
                                                                   PIN#: 17-08-114-051-0000
                                                                        Value $                            152,248.00                        380,013.00          227,765.00
Account No.

Pennymac Loan Services LLC                                              Additional Notice Sent To:
Attn: Correspondence Unit                                               Pennymac Loan Services LLC                                          Notice Only
PO Box 514387
Los Angeles, CA 90051-4387

                                                                        Value $
Account No. xxxxxx9026                                             Mortgage
                                                                   1349 W. Ancona Street
Trust Investments                                                  Chicago, Illinois 60642
6204 W. Irving Park Road                                           Vacant Lot
                                                                   Purchased In 2009
Chicago, IL 60634
                                                                 - Value Per Comps
                                                                   PIN#: 17-08-114-050-0000
                                                                        Value $                            125,000.00                         96,000.00                    0.00
                                                                                                                         Subtotal
 0
_____ continuation sheets attached                                                                                                           791,466.00          227,765.00
                                                                                                                (Total of this page)
                                                                                                                          Total              791,466.00          227,765.00
                                                                                                (Report on Summary of Schedules)

 Software Copyright (c) 1996-2013 - Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
